Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 13 September 1812
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



my Dear Daughter
Sunday Quincy Sep’br 13th. 1812

It was not untill Saturday morning when I went to See my poor old domestic Pheby, that I learnt a word respecting my dear little Elizabeths Sickness—I carried up Abigail with to See you Supposing you had returnd, too much fatigued to call in the Evening. Inda then informd me that She heard by mr Saxon that She was very Sick. you may easily imagine how anxious I was untill mr Adams returnd in the Evening, when I was almost affraid to inquire of him. I was most Sincerely rejoiced to learn that you thought her better. I hope and pray that She may be restored—I have the pleasure to assure you that Abigail remains quite well and grows fleshy and full of Spirits—Thomas got here quite fatigued with his ride but Slept Soundly last night, and Susan took him out half the day to meeting. he wants care and attention yet; as he has not got up his Strength. mr Adams dined with us to day—I hope you will write by the Stage, and let me know how the dear Child is—Inda is very well now, and has made the whole House nice and is carefull and attentive to every thing—poor Pheby continues very Sick and fails fast. I think she cannot continue many days—no one can tell the trouble I have had to get any proper person to attend her, washing She wants done continually, as no one could attend her without It—I have found the Neighbours very kind in that respect—my two Girls have been at Mrs Greenleaf and Lucy, and Several of the Neighbours—I cannot bear to think the poor creature Should Suffer for want of assistance comforts in her last moments—
the pleasure you anticipated in your visit must have been materially diminishd by the illness of our dear Elizabeth. you have had an unusual Trial for many Months past both of affliction fatigue and anxiety. I hope your good days may be more abundent and far exceed those in which you have been afflicted—
My Respects to your Parents and regards to all others of your Family from your affectionate / Mother
A Adams